Decedent, a boy just over three years of age, died as the result of a collision of the automobile in which he was riding with a truck belonging to the defendant Socony-Vacuum Oil Company, Inc. Verdicts in an action for negligence have been recovered, one under sections 119 and 120 of the Decedent Estate Law for $6,000, the other under section 130 of the same law for $10,000. The evidence sustains the finding of negligence. The verdicts are excessive. The first should be reduced to $2,000 and the second to $8,000 and if a stipulation be filed consenting to such reduction, the judgment as so modified should be affirmed, with costs. Judgment and order reversed, on the facts, and a new trial granted, with costs to abide the event, unless within twenty days after the service of a copy of the order entered hereon with notice of the entry, the plaintiff shall stipulate to reduce the verdict to $2,000, damages under sections 119 and 120, Decedent Estate Law, and $8,000, under section 130, Decedent Estate Law. If such a stipulation be filed the judgment as reduced and the order denying the motion for a new trial, are affirmed, with costs. The appeal by the- defendant Socony-Vacuum Oil Company, Inc., as to Joseph G. Nichols is dismissed under the stipulation filed, without costs. Hill, P. J., Crapser, and Bliss, JJ., concur; Heffernan and Sehenck, JJ., dissent and vote to affirm.